NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       APR 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ROBERT ALVARADO,                                No.    15-55952

                Plaintiff,                      D.C. No.
                                                2:14-cv-05632-PSG-VBK
and

JEFFREY ANDERSON; RUDY            MEMORANDUM*
BARRIGAN; KEITH BERTONNEAU;
JAMES BROWN; PETER BUENO;
ANDREW BUESA; GEORGE BUSH II;
TIMOTHY COLOMEY; DAVID CORBET;
RUBEN DE LA TORRE; REBECCA
GALLEGOS; ROBERT GALLEGOS;
MICHAEL GANNON; ULYSSES GASCA;
ALAN GILMER; MICHAEL GLENN;
ANTHONY GONZALES; ROBERT
GUYER; LOMA HOLLAND; LYLE
KNIGHT; LORI LEE; KEVIN LOVE;
NICHOLAS MILAZZO; KURT MILES;
JONATHAN MILLER; JAMES MOODY;
KI NAM; JOSEPH O'DONNELL; ALAN
RAMIREZ; JESSE REYES; RANDY
RICO; RAY RODRIGUEZ; DOUGLAS
ROLLER; LISA RUEGG; TERRY
RUPPEL; CATHERINE RYMSZA-LEON;
JOHNNY SANCHEZ; SUCHA SINGH, Jr.;
AARON SKIVE; MICHAEL SLEDD;
TANZA SMALLS; SANDRA SMITH;
RONALD STAMPS; STEVEN STEAR;
LANE STERLING; JOHN STIEGLITZ;

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
JOHN THOMAS; GERALD TOMIC;
TONY TRUS; OMAR VELOZ; RICHARD
WAAK; CHRISTOPHER WALTER;
DIONNE WATTS; MICHAEL
WILLIAMSON; ERIC WINDHAM;
PHILLIP WRIGHT,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

               Appeal from the United States District Court
                   for the Central District of California
               Philip S. Gutierrez, District Judge, Presiding

JASON ABNER,                               No.    15-55955

           Plaintiff,                      D.C. No.
                                           2:14-cv-05655-PA-MRW
and

EDWARD ACOSTA; LUIS ALVARADO;
VICTOR ALVAREZ; MICHAEL
ARTEAGA; ALEXANDER BAUTISTA;
ROBERT BISHOP; THOMAS
BOJORQUEZ; SHANE BUA; JOHN
CAMPOS; JUAN CAMPOS; FRANCISCO
CARRILLO; CLAUDIA CASTRUITA;
TOM CHAVEZ; JAMES CHONG; STEVE
CHUNG; KIMBERLY CISCO; CHARLES
CLAEYS; DIMITRIUS CONNOR;
DIOSDADO CORONEL; HENRY
COVARRUBIAS; LARRY COVINGTON;
CARLOS DIAZ; REGGIE DICKERSON;


                                     2
OSCAR DUENAS; AMIE EL FARRA;
CARLOS ESCOBAR; FERDINAND
FAUSTINO, Jr.; MICHAEL FIELDS;
TONY FITZSIMMONS; MARTIN
FRANCO; MICHAEL FRIESENHAHN;
ALEJANDRO GALVAN; FRANK
GARCIA; RANDY GARCIA;
MAGDALENO GOMEZ; ALBERT
GONZALES; CLAUDIA GRAY; VICTOR
GUTIERREZ; SEAN HART; PAUL
HENDRY; DAVID HERNANDEZ;
TERESA HERNANDEZ; MARK
HUBERT; SAMER ISSA; JORGE
JUAREZ; BRIAN KOREN; STEVEN
KOTSINADELIS; R. MAGGIE LUQUIN;
JAMES MARTINEZ; JOSEPH
MCDOWELL; HEATHER MCLEAN;
JOSE MIRELES; JAMES MUNIZ; RYAN
NGUYEN; VICTOR NUNEZ; CARLOS
OCEGUEDA; SAL OGAZ, Jr.; ISAIAS
ORNELAS; ALFRED PASOS; MARTIN
PERELLO; JOSE PEREZ; RICHARD
PLATZER, Jr.; RICHARD RAMOS;
CHRISTOPHER RAZO; JOSE REYES, Jr.;
ALFREDO RODRIGUEZ; IRIS SANTIN;
EDAN SHEKLOW; EDDIE SOLOMON;
GREGORY STAATS; JUSTIN STEWART;
CHARLES SURH; DARIUS TRUGMAN;
HECTOR URENA; LILIA VELASCO;
MATTHEW VOCKE; KEITH
WASHINGTON; BART WITHEROW;
EDMOND YAGUBYAN; CLIFTON
YAMAMOTO; PHILIP ZALBA;
EDWARD ZAMORA; SANDRA
ZAMORA; CARLOS ZARAGOZA;
MATTHEW ZEIGLER,

            Plaintiffs-Appellants,



                                     3
 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

              Appeal from the United States District Court
                 for the Central District of California
               Percy Anderson, District Judge, Presiding

MEGHAN AGUILAR,                          No.   15-55956

           Plaintiff,                    D.C. No.
                                         2:14-cv-05644-R-AJW
and

TEDDY AMSTONE; SANG AN; TERESA
ANDERSON; JOSE ARELLANO; JUAN
ARENAS; MARIO ARRIZON; JOSEPH
AVILA; RUBEN BANUELOS; TERRY
BARCLAY; MICHAEL BARZ; WILLIAM
BATISTA; CYNTHIA BELLO; RYAN
BELLOWS; JULIO BENAVIDES;
RONALD BERDIN; LANCE BLAKE;
GINA BRACHT; DANIEL CALDERON;
JORGE CERVANTES; JAIME CHACON;
TODD CHANEY; ENRIQUE CHAVEZ;
RICHARD COMPTON; EFRAIN
CONTRERAS; MIGUEL CONTRERAS;
MARTY COTWRIGHT; RAQUEL CRUZ;
ROBERT DEAMER; EMILY DELPH;
FRANCISCO DIAZ, Sr.; CHARLES
DICKINSON; JOSEPH DOMINGUEZ;
VALENTINE FLORES; TIM GALLI;
ALFRED GARCIA; LISA GARCIA;
STEVE GARCIA; DANIEL GERSNA;
ADRIANA GONZALEZ; JAMES
GOODWIN; DANA GRANT; RONALD


                                   4
GRAY, Administrative Law Judge; MARK
GRIEGO; OSCAR GUTIERREZ; IRSIE
HENRY; RANDY HOFFMASTER;
MICHAEL HOFMEYER; JENNIFER
HOWLETT; LUIS JURADO; DOUGLAS
KIRKLAND; JOHN KNIGHTON; LAURO
LARRINUA; CESAR LEAL; DOUGLAS
LONG; DEBBIE LOPEZ; ANDRES
LUGO; PEDRO MACHUCA; EDWARD
MACIEL, Jr.; LEONARDO MCKENZIE;
SEAN MEADE; IGNACIO MIJARES;
BILL MILLER; PAUL MILLER;
MICHAEL MITCHELL; MARIA
MONTOYA; BRENDA MORALES;
HUGH O'GARA; JOSEPH OSEGURA;
ROBERT PATERSON; EDWARD
PETTEREZ; RUBEN QUINTANAR;
STEVEN RALPH; MANUEL RAMIREZ;
MARK REED; JOHN RICHARDSON;
MICHAEL RICHARDSON; MICHAEL
RIMKUNAS; MICHAEL RIPPE;
EDWARD ROCHA; ROCAEL
RODRIGUEZ; JOEL RUIZ; ROBERT
RUIZ; ANTHONY SAENZ; DIANA
SALCIDO; PAUL SANFILLIPPO; JOSE
SANTIAGO; CARLOS SAVEDRA;
CLAIRE SMITH; MICHAEL SMITH;
ERIC SPEAR; CHARLES SPICER III;
JEFFREY STAPLETON; CHRISTIAN
URBINA; JAMES VENA; SHARLTON
WAMPLER; MARK MASCARENO;
GLORIA WOOD; CHARLES WUNDER;
JAMES ZOUREK,

            Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,


                                     5
           Defendant-Appellee.

              Appeal from the United States District Court
                 for the Central District of California
               Manuel L. Real, District Judge, Presiding

FREDDIE ACKERLEY,                        No.   15-55957

           Plaintiff,                    D.C. No.
                                         2:14-cv-05654-JAK-JPR
and

RICHARD ACOSTA; ROBERT
ANDRENO; MANUEL ARZATE; WENDI
BERNDT; STEVEN BEUMER; JAVIER
BORREGO; ROBERT BROPHY;
STEPHEN BUCHER; ALMA BURKE;
HOWARD CHOY; JOHN COLLYER;
VINCENT DEGLINNOCENTI; MICHAEL
DIAZ; JOHN DOWNEY; KENNITH
FERRO; TRACYE FIELDS; GARRETT
FITZGERALD; WILLIAM FLANNERY;
CHRISTOPHER FORMBY; ANTONINO
GIAMBRUNO; CYNTHIA GOMEZ;
GERARDO GUTIERREZ; DAVID
HABIBI; SHAWN HAVICAN; JAMES
HAYS, Jr.; GEORGE HOOPES; LAMONT
JERRETT; MARK JOHNSON; MYRA
KELLUM; DONOVAN LYONS;
CATHERINE MASSEY; JAMES
MCSORLEY; ANGELEAN MONTERO;
GERARDO MORALES; RAMON MUNIZ;
MIKE NELSON; ANTHONY OCHOA;
ELPIDIO OROZCO; JERRY PADILLA;
JOHN PADILLA; LEWIS PARKER;
JOSEPH PELAYO; REYNALDO PEREZ,
Jr.; BRIAN PRESTON; STEVEN


                                   6
RAMIREZ; SHEILA RIZZOLO;
HOWARD SILVERSTEIN; MAGE
SIMERSKEY; THOMAS SMALL;
CINTHIA TAPIA; FRED TREDY; JIM
TUMBEIRO; ROBERT VARGAS;
PAMELA VENTURA; WALTER WILLIS;
BILL WILSON; JASON WITT; JOEY
YANEZ; RENE ZAVALA,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.


ANTHONY ACEVES,                         No.   15-55958

           Plaintiff,                   D.C. No.
                                        2:14-cv-05678-JAK-CW
and

CRAIG ADAMS; FELICIA BAILEY;
KENNETH BARTNICKI; JAMES
BLAND; JULIE BROWNE; JULIAN
CANALES; JOSE CASTELLANOS;
JAMES CHONG; ROSALYN CLARK;
CRYSTAL N. DAVIS; CRYSTAL NOVA
DAVIS; JOYCE DAVIS; JORGE DE
JESUS III; TRAVONNE DIXON;
CHRISTY DONOROVICH O'DONNELL;
LISA DURAN; GILBERT ESCONTRIAS;
STACIE FRENCH; DANIEL GARCIA;
RICHARD GARIBAY; STEPHEN
GORDON; PATRICIA GUESSFERD;
JOEL HERNANDEZ; EMERSON
HOLDER; FRANCISCO HURTADO;


                                    7
JASON JACOBSON; MICHAEL
JOLICOEUR; ROBIN JONES; MICHAEL
KARATSONYI; HO KIM; KENT LAU;
CELIA KOMATHY; RICHARD
LARIMER; ROBERT LEWIS; CLANCY
MAIHORI; GUS MARTINEZ; RICHARD
MELENDEZ; HENRY MENDOZA;
RODERICK MILLER; STEVE MORRIS;
MARIA MORRISON; GREGORY
NICHOLS; ADAM NIEBERGALL;
DARYL ORDONE; JOHN
PASQUARIELLO; YVETTE PERRODIN;
ADRIANNA PRADO; LASHAWNA
PUGH; DANIEL PUTZ; THOMAS
RALPH; TED REYLAND; DOUGLAS
ROACH; RICHARD RUSSELL; JAMES
SANDS; SALLY SANTAMARIA; JOSEPH
SATOW; ROSIBEL SMITH; LINDA
THOMPSON; KYLE TOLLIVER;
MICHAEL TOLMAIRE; MANUEL
VIDES; SHAWNTRICE WATKINS;
FELICIANO WILSON; LAURA
WINDSOR; AMY WONG; ANTHONY
VILARDO; MARIA YAMAMOTO;
DIANA ZAMORA,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

              Appeal from the United States District Court
                 for the Central District of California
              John A. Kronstadt, District Judge, Presiding




                                    8
FRANK AMADOR, Jr.,                      No.   15-55959

           Plaintiff,                   D.C. No.
                                        2:14-cv-05671-R-AJW
and

MAURICE BRUNEL; WALLACE CARR;
CHRISTIAN CHRISTENSEN; JOSEPH
CIANCANELLI; JEFFREY COLLADO;
MARLO CROSS; GARY CUSICK;
PATRICK DELANEY; NGUYEN DO;
TINA GLENN; STEVEN GROSS;
MAURICE HALLAUER; EDWARD
HEREDIA; MARK HERNANDEZ; GARY
HOLBROOK; CHARLES HOWARD;
MICHAEL KILPATRICK; EDWARD
KIM; STEPHANIE KRAJCHIR; TERESA
LINCOLN; HECTOR LOMELIN; JOHN
LONG; JAMES MACDONALD; DAVID
MORALES; MICHELL NOWLEN;
JOHNY ONYSHKO, Jr.; ROBERT
ORLANDO; GREGORY OWENS;
JEFFREY PAILET; JOHN POLAND;
MARK PRECIADO; DANIEL PUTNAM;
ENGELBERT QUECHENBERGER;
NICHOLAS TITIRIGG; JORGE TORRES;
ALAN THATCHER; JOHN VACH, Jr.;
PHIL WALTERS; DALE WASHBURN;
BRIAN WILSON; WILLIAM YOUNG;
JEREMY YAMAMOTO,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.



                                    9
TROY ABORDO,                             No.   15-55960

           Plaintiff,                    D.C. No.
                                         2:14-cv-05640-R-AJW
and

RICHARD ADAIR; STEVEN BISHOP;
TIMOTHY BOHAC; OSMUND
BOUILGNY; DARRYL BROWN; JAMES
CLIFFORD; JOHN COFFEY; CASEY
COX; KAREN CRAWFORD; DANIEL
DAVIS; AJ DE BELLIS; VICTORIA DE
BELLIS; SPREE DESHA; BERZON
DISTOR; SERGIO DRIOTEZ; CARLOS
FIGUEIRA; KELENE GIBSON; CESAR
GONZALEZ; RYAN ICAGAN; SUSAN
INVERNO; BILLY JOE; WILLIAM
LANTZ; THOMAS LEE; GEORGE
LEONARD; RICHARD LOKEN; RAMON
MARTINEZ; SCOTT MOFFITT; PABLO
MONTERROSA; RAYMONA MOUSSA;
OSWALDO PEDEMONTE; RICHARD
PEREZ; ROGER PEREZ; PAUL
RICCHIAZZI; DAVID RODRIGUEZ;
RICK ROY; PAUL RUMER; TIMOTHY
TULLY SCOTT I; JOHN SMITH; MARK
STRATTON; ANTONIO VARGAS;
ROBERT VILLALOBOS; NEIL WANK;
RICKY WEBB,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.




                                    10
TYRONE ACOSTA,                     No.   15-55962

           Plaintiff,              D.C. No.
                                   2:14-cv-05641-R-AJW
and

MIGUEL AGUAYO; ROBERT AGUILAR;
VINCENT AGUIRRE; CRAIG ALLEN;
ADAM ALTAMMIRANO; FERNANDO
ALVAREZ; RALPH ALVAREZ; MIGUEL
ARAMBULA; LEONARD AVILA;
MARIAN BAUSELY; MICHAEL
BELMONTE; RIGO BONILLA; BARRY
BOTTAI; INGE BOWMAN; RALPH
CAMARILLO; DANIEL CAMPBELL;
MARK CAMPBELL; GIL CARDINEZ;
SANDRA CARLISLE; JOHN CASTILLO;
FEDERICO CELIS; JOHN CHILSTROM;
JIN CHO; ALFONSO CISNEROS; HENRY
COLEBROOKE; JOSE CONTRERAS; VIC
CORELLA; ROBERT COSNER; KRIS
DAVIS; JOSE DE LEON; LUIS
DELACRUZ; ALFREDO DELGADO;
BLANCA DESORMAUX; EDDIE DIAZ;
JOSEPH DUDAS; ROBERT DUKE;
CORINNE ERNST; GISSELLE
ESPINOZA; DONALD ESTRADA; JOSE
FERRERIA; JEREMY FINK; PAUL
FLOGE; MICHAEL P. FLYNN; MICHAEL
R. FLYNN; AARON FOUGERE;
RANDOLPH FUKUI; RAYMOND
GALLUCCIO; ELMER GIBSON; ALICIA
GILMER; ROBERT GOLDEN; MICHAEL
GOMEZ; FIDEL GONZALEZ; JENNIFER
GRASSO; CHRISTOPHER GREEN, Jr.;
STEVEN GRIMMER; ANGEL GUERRA;
RAY GUERRERO; CESAR GUITNON;
ROSALINDA GUTIERREZ; RAY
HALLENBECK; MICHAEL HILL; PETER


                            11
HOPKINS; JOSE HURTADO; MARTHA
JAIME; JESSE JAMES; RICKY
JOHNSON; DANNY JONES; STANLEY
KANE; WILLIAM KIPP; DAVID KONG;
DAVID KRUMER; HERMAN LANDRY,
Sr.; GARY LEFFEW; JAMES LENOUE;
JERRY LIGGETT; HIPOLITO
LIZARRAGA; THOMAS LO; RICHARD
LOCKETT; RUSSELL LONG; ROBERT
LOPEZ; MICHAEL LORENZ;
CHRISTOPHER LUNA; FRANCISCO
MACIAS; GERARDO MADERA; BRIAN
MALNERITCH; JOSEPHINE MAPSON;
AUGUSTO MARIANO; ROBERT
MARTIN; JIMMY MARTINEZ; DAWN-
AMBER MCCALLUM; VICTOR
MEDRANO; GEORGE MEJIA; GINA
MEZA; JAVIER MONTENEGRO;
MICHAEL MORALES; TIMOTHY
MORRIS; ERNESTO MUNOZ;
ALEJANDRO NAVA; DAVID NUNEZ;
LEROI O'BRIEN; MARIO ONTIVEROS,
Jr.; DAVID ORTIZ; GREGORY ORTIZ;
KAREN OWENS; MARIO PARRILLO;
CHRISTOPHER PATERSON; SCARLETT
PATERSON; NEAL PETERSON;
CLINTON POPHAM II; ERI POSS;
ALEXANDER POZO; JAMES QUINLAN;
CARLOS QUINTERO; JEFF QUINTON;
ROGELIO RAMIREZ; MARIO RAMIREZ,
Jr.; ABE RANGEL; JOHN RAY; JAMES
REDMAN; UNNEYUNG REE; JOHN
RICE; DAVID RIDDICK; BERNICE
RIVERA; RAYMOND ROBINSON; JUAN
RODRIGUEZ; RAUL RODRIGUEZ;
IGNACIO ROJAS; DAVID ROMERO;
JOHN ROYSDEN; MATTHEW SAENZ;
JOSE SALCEDO; PETER SANCHEZ;
JUAN SANTOS; ERNIE SCHOOP;


                            12
MICHAEL SEGUIN; HENRY SERVIN;
KERRY SUPRENANT; ROBERT
TAKANASHI; RICHARD TAMEZ;
DAVID TAVIZON; MIGUEL TERRAZAS;
WILLARD THOMASON; MICHAEL
VALENCIA; PAUL VALENCIA;
KENNETH VAN HOOSER II; PETER
VASQUEZ, Jr.; ALEXANDER
VILLALPANDO; MARCO
VILLANUEVA; IVAN VINTIMILLA;
WALLACE WALL; ROGER WATSON;
SHELDON WILLIAMS; FRED
YAMAMOTO; KRISTEN YEAGER;
MANUEL ZAPATA; JASON ZAPATKA;
DALE ZIESMER,

           Plaintiffs-Appellants,

KEVIN STUDY,

           Appellant,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.


RICARDO ACOSTA,                          No.   15-55964

           Plaintiff,                    D.C. No.
                                         2:14-cv-05690-R-AJW
and

JOSEPH ADRAGNA; ALFONSO
ALFARO; CHRISTOPHER ALLEN;
JAMES MARK ARENAS; SAMUEL
ARNOLD; DAVID ASHLEY; JOHN


                                    13
AYALA; MATTHEW BAKOTICH; BRET
BANACHOWSKI; SONIA BANUELOS;
MICHAEL BARRIOS; MORRIS BATTS;
THOMAS BERGREN; LOLITA
BERMUDEZ; ROBERT BERMUDEZ;
LUIS BONILLA; DEL BOURGEOIS; TIM
BRANLEY; JEROME CALHOUN; JOHN
CALZADA; CHRISTOPHER
CAMPAGNA; ROBERT CANIZALES;
ANDRES CARDENAS; RUBEN
CARDENAS; RICHARD CARNEY;
MEDRARDO CARRANZA; JAMES
CARROLL; MATTHEW CASALICCHIO;
MICHAEL CHAPMAN; MARK RENE
CHAVEZ; MARK CLEARY; PAUL
CLEMENTS; ELVA COATS; ROBERT
COATS; ANTHONY COLE; ISMAEL
CONTRERAS; DAVID CRAIG; ERIC
CROSSON; JUAN CRUZ; MARIO
CUBILLO; MARYANN CULPEPPER;
MATTHEW CUNDIFF; KEITH DAVIS;
JAMAL DAWOULDI; SALVATORE DE
BELLA; GREGORIO DE LA ROSA; JOSE
DELGADO; BRETT DEOLOVEIRA;
COREY DILLARD; ANDRE DIXON;
CHERI DOOLITTLE; WILLIAM DRIVER;
ARTHUR DURAN; CATHERINE
DURANT; MELVIN DURANT;
MICHAEL ESTRADA; JESSE ESTRADA,
Jr.; PAUL FEDYNICH; GARY FERRATO;
DOMINICK FUENTES; GILBERTO
GAXIOLA; RUDY GONZALEZ;
JONATHAN GOODE; ARTHUR GREIN;
STEVE GRIMES; RICHARD GUROLLA;
BENJAMIN GUTIERREZ; JORGE
GUTIERREZ; MIGUEL GUTIERREZ;
RICARDO GUTIERREZ; COREY
HARMON; JAMES HARPER; NICHOLAS
HARTMAN; VINCENT HENSON; JESUS


                             14
HERNANDEZ-SOTO; JOSE HERRERA;
GABRIEL HOLGUIN; ALICIA
HOLLENBACK; ARA HOLLENBACK;
TARRIEL HOPPER; KEITH HORECZKO;
CHARLES HOWARD; MARICELA
IBANEZ; TREVOR JACKSON; GREGG
JACOBUS; DAVID JAMIESON; LEE
JENSEN; BRIAN JOACHIMSTALER;
MICHAEL JOHNSON; HAL DEXTER
JONES; GUY JUNEAU; EDWARD
KELLOGG; JOHN KEY; CHRIS
KLIEVER; MIKA KUROIWA; TIMOTHY
LAI; JEANETTE LAWRENCE; STEVEN
LECOURS; RODOLFO LEMOS;
WILLIAM LIMTIACO; DANIEL LOGAN;
DALE LOPEZ; JAMES LOPEZ; WALTER
LOPEZ; DEBBIE LUKER; DAVID
MANNING; LOUIS MARIN; MARIA
MARQUEZ; CHRIS MARSHALL;
JEFFREY MARTIN; REBECCA MARTIN;
JOHN MARTINEZ; JORGE MARTINEZ;
JULIO MARTINEZ; MARTIN
MARTINEZ; DARRYL MCGREGGOR;
THEADORE MCHENRY; TIMOTHY
MCLAUGLIN; BEN MCPHEETERS;
CHRISTOPHER MCPHEETERS;
GORGONIO MEDINA, Jr.; CORY
MEISNER; ERIC MELENDEZ; DANNY
MENDEZ; RICHARD A. MENDOZA;
OWEN MILLS; RENE MINNICK;
GUILLERMO MIXER; FRANK
MONTELONGO; ADAM MOORE;
TYRONE MOORE; BRAD MOSSIE;
MICHAEL MUNJEKOVICH; VICKIE
LYN NGUYEN; BRADLEY NIELSON;
CHRISTOPHER NO; SCOTT OGATA;
TIM O'GORMAN; ROBERT OLMOS;
JOSE PADILLA; ANDREW PAREDES;
JUAN PAZ; JULIA PEAT; BRIAN PEEL;


                             15
JEFFREY PELCZAR; KEVIN PIERCE;
ARNOLD PORTER; MARK
PRAVONGVIENGKHAM; MARLON
PRODIGALIDAD; MICHAEL PYTEL;
EDGAR RAMOS; OSBALDO RAMOS;
DAVID REDD; THOMAS REDSHAW;
KYLE REMOLINO; JOSHUA RIGGS;
ENRIQUE ROBLEDO; RICK RODGERS;
RACHEL RODRIGUEZ; BOBBY ROMO;
ALFREDO ROSALES; DAVE ROSS;
NICHOLAS ROTHENMICH; JANE
RUSSOM; STEVE SAINZ; ANGEL
SAMBRANO; JEFFREY SANDWELL;
DARREN SCIRA; NELSON SCROGGINS;
DENNIS SHAW; MICHAEL SHEA;
STEVEN SIEKER; ROBERT SMEY;
ERNEST SPARKMAN; JAMES STOA;
DANIEL SUAREZ; ART TALAMANTE;
ANTHONY TEJADA; DAVID TELLO;
OFELIA TELLO; MARC TESSIER;
MICHELLE THOMAS; KURT
THURSTON; STEPHANIE TULLER;
STEPHEN UNDERWOOD; JEFFREY
VACH; CARLOS VALDEZ; JAVIER
VARGAS; RUBEN VEGA; STEVE VERA;
GARY VERGE; ALDWIN VICENCIO;
PAUL VON LUTZOW; ANGIE
WHETSTONE; THOMAS WILLERS;
FRED WILLIAMS; DOREEN WILSON;
STEPHEN WILSON; ANDRE WRIGHT;
TIMOTHY WUNDERLICH; ARTURO
YANEZ; STEVEN ZABY; RAMON
ZEPEDA,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,


                                    16
           Defendant-Appellee.


RUBEN ARELLANO,                          No.   15-55965

           Plaintiff,                    D.C. No.
                                         2:14-cv-05638-R-AJW
and

EVANURY AROCHO; SAMUEL
BRIGGS; ROBERT CASIMIRO;
KAROLIN CLARK; PHILIP CLARK;
EFREN CORRAC; CHAD COSTELLO;
THERESA COYLE; ROBERT CRUPI;
ANGEL DOMENECH; TELLY
EPPERSON; ERNEST ESKRIDGE;
BENEDICT FERNANDES; TRASIA
FIGUEIRA; JOHN GOMPERZ; ENRIQUE
GUTIERREZ; RUBEN GUTIERREZ;
JENNIFER HAMMER; SIDNEY
HODGES; RICHARD KRYNSKY;
CARLOS LOZANO; MATTHEW
MAGSADIA; ANTONIO MARTIN;
PHILLIP MILLER; PERRY MOORE;
JEFFREY MULHEIM; SCOTT
MURACHVER; GARY NANSON;
SEASON NUNEZ; ERIC OBRECHT;
MICHAEL PARIS; MARC POOLER;
BRIAN REYNOLDS; JULIE
RODRIGUEZ; PHILIP RUIZ; KANDIS
SCHMIDT; GEORGE SELLEH; KATHY
SIMPSON; ESTHER VASQUEZ; DEAN
WATTS; PAUL WAYMIRE,

           Plaintiffs-Appellants,

 v.



                                    17
CITY OF LOS ANGELES,

           Defendant-Appellee.


EFREN ACOSTA,                         No.   15-55966

           Plaintiff,                 D.C. No.
                                      2:14-cv-05682-R-AJW
and

PETER ACOSTA; RENE ACOSTA; TONY
ADLER; ARTHUR ANTONIO; JORGE
ARELLANO; ALEJANDRO
ARREDONDO; RICHARD ASKEW;
SIAMONE BANGPHRAXAY; CYNTHIA
BARLOW; KARL BARNHART;
PATRICK BEIGHLEY; PEDRO
BENAVIDES; DAVID BENIOFF; JOHN
BIGRIGG; CHRISTOPHER
BLANKENSHIP; ALAN BONE;
JEFFEREY BOOKER; GEORGE
BOWENS, Jr.; MARVIN BRENT;
CHIQUITA BROWN; RICKY BROWN;
CHRISTINE BULICZ; KENNETH
BUSCARINO; TODD CARPENTER;
PHILLIP CARR; SAUL CARRILLO;
OSVALDO CASTILLO; VIRGIL
CASTOR; ANGELO CASTRO; GEORGE
CASTRO; ANGEL CERVANTES;
HOWARD CHAN; KEVIN CHAPPLE;
DAVID CHUNG; CHRISTOPHER
CLARK; DENNIS CLIFFORD; PEDRO
CORDERO, Jr.; RANDALL CORDOBES;
KEVIN COTTER; HURLEY CRINER;
ANDRES CRUZ; TIMOTHY DACUS;
DEWAYNE DAVIS; FRANCISCO
DOMINGUEZ; JEREMY DUNCAN;
TONY EUYOQUE; NATHAN EWERT;


                                 18
VICTOR FAIN; MATTHEW FLEMING;
ALFREDO FLORES; ROBERT FULLER;
BRIAN GAN; JOHN GIDOWSKI;
MICHAEL GOLDSTEIN; TOM GRACEY;
DANIEL GREGG; GREGORY
HANCOCK; WILLIAM HEIDER; ALAN
HENRY; HILTON HENRY; ELVIS
HERNANDEZ; RAMON HERNANDEZ;
CHRISTINA HIGUERA; SHAUN
HOLGUIN; KEVIN HOLLAND;
ALEJANDRO IZQUIERDO; SALVADOR
JARAMILLO; RAY JETER; BRENT
JOHNSON; LARRY JOHNSON;
LEONARD JOHNSON; RUSSELL KILBY;
JOHN KIM; JOSHUA KIM; TAI KINGI;
ROLF KNUTH; SCOTT KOEGEL;
ALEXANDER KORDIS; MICHEL
KOZAK; CHRISTOPHER KUNZ;
ANTONINO LACUNZA; LEN LAI;
PETER LANDELIUS; JOHN
LAWRENCE; THOMAS LEE; DENNY
LEOPOLDO; DONALD LINFIELD;
JOANNA LINFIELD; ANDRE LOUIS;
SUZANNA LOWRY; JERRY LUCIO;
RICHARD LUSKLEET; PETER MAH;
ALMA MARK; CRAIG MARKEL; ADAM
MATKOWSKY; GEORGE MCNEILL;
GARRY MCQUEEN; DANIEL
MENDOZA; DEMETRIO MENDOZA;
CARLOS MERCADO; JAMES MILLER;
DON MONTELIBANO; WILL MUNOZ;
DENNIS NELSON; DANH NGO;
MITCHELL NORLING; PATRICK
O'DEA; DOUGLAS PANAMENO; ALAN
PARRA; MICHAEL PAULEY;
ANTHONY PEREZ; MURRELL
PETTWAY; JOSEPH PEYTON; DAVID
PODESTA; WILLIAM PROCTOR;
TYRONE RAGLAND; RAUL RAMOS;


                            19
STEPHEN REDD; ANTHONY REITZ;
ALEXANDER RODRIGUEZ; ROBERT
RODRIGUEZ; TIMOTHY ROLSEN;
GARY ROSS; ANDREW ROWE; GARY
SALES; LORI SANCHEZ; JOSHUA
SEWELL; JERRY SIEL; SUNTI
SINGHANATE; DEREK SLEDGE;
ORLANDO SMITH; PATRICK SMITH;
STEVEN SMITH; CHRISTOPHER
SMYTHE; GLORIA SNIPES; HEIDI
STOECKLEIN; VINCENT STROWAY;
ROBIAN TANGO; JOSEPH TAYLOR;
MICHAEL TOMELLOSO; EDUARDO
TRINIDAD; MARIE TUCKER;
GERARDO VASQUEZ; JAMES
WALLACE; RAY WEBB; RICHARD
WELLS; ROBERT WILLIAMSON;
MITCHEL WINDSOR; MERITA
WOODLE; DOUGLAS WORKMAN;
DAVID WREN; CHUN YIM; RANDY
YOSHIOKA; FRANK C. MONTELONGO,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.


ROY AGBANAWAG,                           No.   15-55969

           Plaintiff,                    D.C. No.
                                         2:14-cv-05649-R-AJW
and

MICHAEL AMADO; ERIC BIXLER;
ROBERT CHAVIRA; MATTHEW


                                    20
CLYMER; JOHN COOK; LAURA COOK;
FRED DE LA CERDA; DANIEL DEL
VALLE; CYNTHIA DRAGUN; GABRIEL
FERRERAS; ISAAC GALVAN;
MAURICIO GARCIA; RANDALL
GARRETT; AMIE GUARDADO;
THOMAS GUSTAFSON; SPLENDORA
HADNOT-RICKS; MICHAEL HALL;
GINGER HARRISON; DIANE
HAWKING; MARIA HEISSEL; SUSAN
HEROLD; PATRICK HIGA; ELEANOR
HILL; ROBERT HOLCOMB; SAMNAL
HONG; DAVID JAVIER; ERIC
JOHNSON; CHARLES JOSEPH; JOHN
JUAREZ; MICHAEL JUDGE; TIMOTHY
KOHL; CRAIG KOJIMA; KENNETH
KUNTUZOS; KENNETH LEWIS;
ROBERT LUNA; DONALD MAGERS;
HOWARD MATHEWS; RENEE
MCALONIS; JOSUE MERIDA; ADRIAN
MOODY; IGNACIO MURILLO; MARIA
MURO; VINCENT NEGLIA; EMIGDIO
NERI; SCOTT NUNEZ; JAMES
ONTHANK, Jr.; MICHAEL PELLETIER;
NELSON RAMAYA; PATRICK
RIMKUNAS; LUIS RODARTE; GABE
RODRIGUEZ; LUIS SANTIAGO, Jr.;
RICHARD SAUER; ROBERT
SCHLESINGER; KIT STAJCAR; RYAN
VERNA; JASON WESLEY; LARRY
WRIGHT,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.


                                    21
MARK ARAGON,                             No.   15-55974

           Plaintiff,                    D.C. No.
                                         2:14-cv-05631-R-AJW
and

ANTHONY ARES; CHERYL ARMOUR;
MICHAEL BELOUD; FELIPE
BENAVIDES, Jr.; RAYMOND BROKER;
PEDRO CABUNOC; LEONARD
DRAYTON; PETER DURHAM; DAVID
ESCOTO; MANUEL ESQUEDA; SCOTT
FAIRCHILD; RAPHAEL FERRER;
LESTER FREEMAN; LAURA
GERRITSEN; ROBERT GRANT III;
ROBERT HARRIS; PAUL HONG; TAREK
ISMAIL; MATT JACOBIK; CARLTON
JETER; ERIC JONES; CORINNE
MALINKA; DAVID MASCARENAS;
JAMIE MCBRIDE; CHRISTOPHER
MERRIN; JUSTIN MUDGETT; JOSEPH
NAPOLITANO; MIGUEL NUNEZ;
STEVE NUNEZ; ARLENE PADILLA;
DONTAE PHILLIPS; RUDY
QUINTANILLA; DANIEL ROBINSON;
KENNETH ROBINSON; GEORGE ROCK
IV; RODNEY RODRIGUEZ; DANIEL
SCHMIDT; JERAMIE SCHULZE; GIL
SERAFIN; MATTHEW STUART; DEREK
SYKES; VINCENT VICARI; LUKE
WALDEN; RICHARD WALL; ANGELA
WITTMAN; ERICK YEPES,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,


                                    22
           Defendant-Appellee.

               Appeal from the United States District Court
                  for the Central District of California
                Manuel L. Real, District Judge, Presiding

DINO ANGELO,                              No.   15-56324

           Plaintiff,                     D.C. No.
                                          2:14-cv-05696-RGK-JC
and

WARNER CASTILLO; DAVID
DIMEGLIO; HUGO FANFASSIAN;
SHELLY GALLEGOS; LIFERNANDO
GARCIA; LEONARD PEREZ; DANNY
ROMAN; LISA WERNLI; WILLIAM
YARBROUGH; SCOTT BROWN;
THERESA STANFORD; ROBERT
VANINA,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.


TERESA ALONZO,                            No.   15-56325

           Plaintiff,                     D.C. No.
                                          2:14-cv-05636-RGK-JPR
and

PERRY ALVAREZ; JOHN AMMONS;


                                    23
STEVEN ANGULO; RUDY AVELAR;
LEAH BAXTER; GARY BEAN; DAVID
BERUMEN, Jr.; CHARLES BLOMELEY;
JENNIFER BLOMELEY; ADRIANA
BRAVO; ELLEN CAMERON; JOHN
CARAVEO; LORNA CAVIN; BRUCE
COSS; SHAWN CRABBE; TONI
DIPAOLO; SCOTT ENGEDAL; TERESA
EVANS; MARIE FARRELL; VAOTUPUA
FEULA; SANDRA FUTAMI; BRYAN
GREGSON; ANDREA GROSSMAN;
DAVID HANCE; CHARLES HAWLEY;
JOHN HAYES; MARGARET HENRY;
TALYA HIGGS; JAROEN
HITANUKULKIT; JAMIE HOGG; ERIC
JOHNSON; DELANEY JONES; GERALD
LEGASPI; CARI LONG; OSCAR LOPEZ;
MARK MALDONADO; THOMAS
MALLOY; DAVID MARTINEZ; JULIE
MCLNNIS; LIAVAA MOEVAO; RAFAEL
MORA; LADOCE MORRIS; MATTHEW
MURRAY; STEPHEN MUSSO; SUZAN
NELSON; MALIGI NUA; BORIS OLIVA;
MARIA ORTA; JEREMY
PACIOKOWSKI; SONNY
PATSENHANN; CRISELDA PEDRO;
ROGELIO PEREZ; SALLYAN
PROCACCINI; BRENT RIEDERICH;
ANDREA SANFILLIPPO; DANNY SHRY;
ALMA SKEFICH; BRENT SMITH;
PATRICIA STROUT; NICHOLAS
SYSAK; SCOTT THIELMAN; MARIA
TIPPET; CLEMENT TOSCANO; JOHN
URBAN; DANIEL VASQUEZ; GERARDO
VELASCO; EDWARD VIDAILLET;
MICHAEL VILLAREAL; CHRISTIAN
WECKER; EDWARD YOON; WILLIAM
YOUNG; ANTONIO ZAMORA; TROY
ZEEMAN,


                            24
           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

              Appeal from the United States District Court
                 for the Central District of California
              R. Gary Klausner, District Judge, Presiding

VICTOR ACEVEDO,                          No.   15-56899

           Plaintiff,                    D.C. No.
                                         2:14-cv-05661-GHK-PJW
and

EVERARDO AMARAL; ANDREAS AN;
DANIEL ANDERSEN; MARK ARAGON;
FRANCISCO ARREDONDO; JUAN
ARROYO; JOHN AVALOS; KEITH
BACON; JOHN BANUELOS; JAY
BATSON; JESUS BAZAN; TODD
BEHRENS; ALBERT BERTIERE;
RICHARD BERTOLDO; GIOVANNI
BOCCANFUSO; MICHEL BONILLA;
TODD BRACHT; JASON BURCHAM;
JEFFREY BURNLEY; ROBERT
CALZADILLAS; BRIAN CAMPAGNA;
JOSE CARIAS; CESAR CHAVEZ; BRETT
CLARK; THOMAS CLEARY; WILLIAM
CORONA; JAMES CRAWFORD; OSSIE
CRENSHAW; EDWARD CROCKETT;
ANDRES CRUZ; EDGAR CRUZ; JOSEPH
CRUZ; JUAN CRUZ; MARIO CRUZ;
RAQUEL CRUZ; CHRISTOPHER


                                    25
CURRY; LUCIEN DAIGLE; THOMAS
DAVOREN; RUDY DE LA FUENTE;
GREGORY DEBES; LUIS DELACRUZ;
OSVALDO DELGADILLO; WAYNE
DEVEY; ROBERT DONALDSON;
CELESTE DULA; MICHAEL DUNN;
AMIR ELFARRA; TANYA EPPENGER-
CAMPBELL; HECTOR ESPARZA; ABEL
ESTOPIN; AUSTIN FERNALD;
MICHAEL FERNANDEZ; MARIO
FLORES; ROGER FONTES; MICHAEL
FOX; ERIC FUKUTE; PATRICIA
FULLER; ERIN GABALDON; HEATHER
GAGEBY; DANIEL GARCIA; GRACE
GARCIA; RUBEN GARCIA; GABRIEL
GAXIOLA; JOSEPH GETHERALL;
GREGORY GLODERY; STEVEN
GOMEZ; JUAN GONZALEZ;
RIGOBERTO GONZALEZ; SEAN
GONZALEZ; MICHAEL GRAHAM;
STEVE GRIFFIN; DAVID GUITERMAN;
JORGE GUTIERREZ; JAMES HAGERTY;
HAROLD HALLIN; CHARLES
HALLIBURTON; DAVID HARRISON;
JOHN HATFIELD; DWAYNE HAYDEL;
ERIC HERMANN; NATHAN
HERNANDEZ; RYAN HICKS; PATRICK
HIGA; RHONDA HOWARD; ELBERT W.
HUGHES, Jr.; MARIO JACINTO;
GREGORY JACKS; MARK JACKSON;
PHILLIP JACKSON; HUMBERTO
JAIME; RUBEN JIMENEZ; MATTHEW
JONES; HAL JONES, Jr.; JAMES
KAISER; TIMOTHY KALKUS; ALLEN
KAMAL; JOHN KENT; MICHAEL
KNOKE; ALLAN KRISH; IRMA KRISH;
TRAVIS KUPKA; MITCHELL
LAMBDIN; SEAN LAULE; MARK LEE;
PAUL LEHMAN; JOAN LEUCK; JOHN


                            26
LICATA, Jr.; JOSEPH LINARES;
RAFAEL LOMELI; LETICIA LOPEZ;
DEANN MALTOS; MARVIN MANCIA;
RAYMOND MARQUEZ; JAMES
MARSHALL; DANIEL MARTIN;
MICHAEL MARTINEZ; RICHARD
MCCAULEY; DOUGLAS MCCOMBS;
ANGELA MCGEE; MICHAEL MCLANN;
CRAIG MCLAREN; TIMOTHY
MCRATH; JASON MEILLEUR; ALONSO
MENCHACA; MANFRED MERKENS;
STEPHEN MERRIN; MICHAEL
MIRACLE; BRYAN MIVELAZ; TRISHA
MIVELAZ; MARJAN MOBASSER;
ANDREW MOODY; CHARLES MOORE;
ALBERT MORA; JOSEPH MUELLER;
ABEL MUNOZ; ALVARO NAVARRO;
JOANNA NEEDHAM; BRUCE NELSON;
MINH NGUYEN; JAMES NOSS; DAVID
NUNN; RICHARD OKE; LEONARDO
OLEA; RICARDO OLIVA; ADAM
O'NEILL; OSCAR ONTIVEROS;
MICHAEL OPPELT; DONALD
ORNELAS; ANTHONY ORTIZ;
MONILACKTENA OUAHDI; DANA
OVIATT; YOUNG PAK; ROSEANNE
PARINO; JUAN PEREIDA; EDUARDO
PEREZ; LEE PERRY; DAVID
PETERSEN; JOSEPH POLLACK; RAUL
PORRAS; RYAN POWELL; FRANK
PRECIADO; WARREN PULLEY; HUY
QUACH; JAMES QUINONES; ANTONIO
RAMIREZ; ROLAND RAMIREZ; PEDRO
REYES; ROBIN RICHARDS; PABLO
RIVERA; JACK III RIZZOTTO; ERWIN
ROCHA; RICK RODGERS; JOAQUIN
RODRIGUEZ, Jr.; HENRY ROMERO;
TIMOTHY RUIZ; MANUEL RUMION;
DAVID SABEDRA; DARRELL SANCHO;


                            27
ROGELIO SANDOVAL; DARRELL
SANOMO; BRAIN SCHMIDER;
MICHAEL SCHNEIDER; PAUL
SCIARRILLO, Jr.; DARYL SCOGGINS;
RUTHANN SCOTT; TERRI SCOTT;
ROCKY SHERWOOD; JOHN SHIN;
CESAR SILVA; DONALD SINGER;
ANTHONY SMITH; EUGENE SMITH;
KAREN SMITH; JESSE SOLTERO;
GREGORY SOUTHERN; FRANCINE
SPADA; JEFFREY SPANGLER; SVEN
STEFFENSEN; ANGELO STEWART;
JEFFREY STEWART; JODY STIGER;
SHAD STILKEY; THOMAS STONE;
PATRICIA SUAREZ; JONATHAN
SUGAR; RICHARD SUVIATE; JAMES
SWIFT III; FABIO TAGLIERI; JOHN
TALBOT; GERARDO TERRAZAS;
PHILIP THOMPSON; JOSEPH YAMZON;
JAIME ZARATE; JAMES THORNTON;
PEGGY THUSING; CHARLES TIZANO;
EMILY TOMLIN; PEDRO TORRES;
TIMOTHY TOTH; FREDERICK TREDY
TREDY; ANGELA TRIMINO; JACK
TUCK; BRIAN TYNDALL; ADAN
URENA; ONAM URENA; CHARLES
URSO; MIGUEL VACA; MIGUEL
VALLEJO; RITA VALLEJO; RAYMOND
VALOIS; FELIPE VASQUEZ;
ELIZABETH VEASCO; PIERRE
VIEILLEMARINGE; D. MICHELE
VROLYKS; JUDE WASHINGTON;
DONNA WATKINS; GARY WELLER;
STANLEY WIEDENHAUPT; TIMOTHY
WIENCKOWSKI; SHELBY WILCOX;
SCOTT WILHELM; CLARENCE
WILLIAMS; MATTHEW WILLIAMS;
MICHAEL WILLIAMS; TROY
WILLIAMS; DEBRA WINTER; JOE


                             28
WITTY; JOHN WONG; MICHAEL
WOODINGS; MIGUEL DOMINGUEZ,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

              Appeal from the United States District Court
                 for the Central District of California
               George H. King, District Judge, Presiding

ANDRE ABRAMS,                            No.   15-56949

           Plaintiff,                    D.C. No.
                                         2:14-cv-05646-ODW-SH
and

JAMES AGNOLE; JULIO ALFONSO;
EDGAR ARCA; ANDY AZODI; TODD
BALDWIN; PATRICIA BLAKE; DINO
CAMPODONICO; JOHN CAREY;
JOSEPH CHAVEZ; DUC DAO; MANUEL
DELGADO; DANIEL DRULIAS; MARY
FENCL; MARC FERRIS; MICHAEL
FLANNERY; ELIZABETH GUDINO;
HECTOR GUZMAN; WALTER HANNA;
BRIAN HARRIS; ERIC HERNANDEZ;
RAYMOND HERNANDEZ; DAVID
HERSKOWITZ; ALEX HOFFMASTER;
TODD HOLMBERG; CEDRIC INGRAM;
JAMES JESTER; JOHN JIZMEJIAN;
JAMES KUKKOK; RON LAGRASSA;
BONNIE LEHIGH; DAVID LIN; ROBERT
LONGDON; MICHELLE LOPEZ;


                                    29
JOSHUA LUKASZEWSKI,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

              Appeal from the United States District Court
                 for the Central District of California
              Otis D. Wright II, District Judge, Presiding

CAROLYN COWARD,                          No.   15-56957

           Plaintiff,                    D.C. No.
                                         2:14-cv-05676-DMG-JC
and

JENNIE WONG; BENJAMIN AGUILERA;
JORGE ALFARO; ALEXANDER
ALVAREZ; JAIME ANCHONDO;
MANUEL ANDUJO; RAMON
ARGUELLES; ERNEST AVILA; CARLOS
AYALA; KARLA BARRRAZA; DONALD
BENDER; ANGEL BONILLA;
ROBASERT BROGELMAN; THOMAS
BURRIS; MATTHEW CALLEROS;
GUSTAVO CAMACHO; DAVID
CARBAJAL; EDWARD CASTRO; RUDY
CHAVEZ; JUAN CONTRERAS; JOHN
CORDOVA; VICTOR CORRAL;
VINCENT CORREA; DOMINIC
COUNTS; OMAR DAVIS; MARK
DIMITT; FRANK DOMINGUEZ III;
SHAWN DUKE; NELSON
ENAMORADO; JAMES FERRELL;


                                    30
JANETTE FLORES; SALVADOR
FLORES; WERNER FLORES; MARIO
GAMEZ; LEONARD GARZA; GARZA
OSCAR; PAVEL GOMEZ; ANNISSA
HARSMA; RAFAEL HERNANDEZ;
HECTOR IBARRA; PETER JACK;
ANDREW LASSAK; SALVADOR
LIZARRAGA; DAVID LOREA; FRANK
LOPEZ II; LOUIS LOZANO; RAYMOND
MADRID; DAVID MANRIQUEZ;
LAWRENCE MARTINEZ; PATRICK
MARMOLEJO; ACKLEY MAYER-
TUCKER; RAMON MEJIA; PAUL
MENCHACA; VICTOR MENCIAS;
RALPH MENDOZA; MATTHEW
MENESES; WILLIAM MONAHAN;
MARIO MORALES; STEVE MORALES;
PAUL MOSLEY; JEFFRI NORAT;
SCARLETT NUNO; EUGENE OLEA;
LARRY OLIANDE; CARLOS OLMOS;
JASON PEDRO; JOEL PEREZ; HYONG
PERKINS; MARTHA PLATA; JOHN
PORRAS; JOE QUEZADA; ALONSO
RAMIREZ; ANTHONY RAZO; ROY
REZA, Jr.; RUDOLPH RIVERA, Jr.;
CHRISTOPHER RODRIGUEZ, Jr.;
RONNIE ROMERO; JOSE ROMO;
SERGIO SALAS; JOSE SALAZAR;
ROBERT SCUTARU; MANUEL
SEGURA; EDWARD SILVA; JUAN
SILVA; DAVID SOLIS; MICHAEL
SULLIVAN; JAE SUNG; BENJAMIN
TRAN; GREGORY TREJO; JOSE
VAZQUEZ; GERARDO VEJAR;
RICARDO VERDUZCO; ALFONSO
VILLANEDA; RUFUS WARD III; SHON
WELLS; ERIC WILLIAMS; GUADALUPE
RUIZ; GEORGE WILSON; MICHAEL
YORO; JUAN ZARATE; JUAN ZAVALA;


                           31
JUAN ZENDEJAS,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

              Appeal from the United States District Court
                 for the Central District of California
                Dolly M. Gee, District Judge, Presiding

RANDOLPH AGARD,                          No.   15-56959

           Plaintiff,                    D.C. No.
                                         2:14-cv-05668-PSG-JC
and

DEEN ALCARAZ; FRANCISCO
BANUELOS; BYRON BARNES;
GEORGE BASHAI; PAUL BERND; JOHN
BLONDO; CARLTON BROWN; NINA
BROWN; ROBIN BROWN; KENNETH
CABRERA; RAMIRO CABRERA; ERIC
CAMPOS; CAMERON CARRILLO;
ROBERT CELAYA; HECTOR CHAIDEZ;
SAMUEL CHO; KELLY CLARK;
EUGENE COLEMAN; KEELY
COLEMAN; JOSE COVARRUBIAS;
JORGE CRUZ; JOHN DAVIS; ALBERTO
DEL VALLE; DONNI ELLISON; JEREMY
ESCAMILLA; JOHN FLORES; JACKIE
FORT; OMAR FRANCO; RICHARD
GABALDON; BRIAN GINGRAS;
STEPHEN GLICK; MARLON GOMEZ;
JOSEPH GONZALEZ; OSVALDO


                                    32
GONZALEZ; RICHARD GORDON;
PAMELA GREEN; SEAN HANSEN;
DARREN HILL; ENRICO HIZON; ERIC
HOLYFIELD; THEODORE JARA;
TERRY JOHNS; LISA KELLY; PAUL
LAWSON; STEVEN LEMMER; JEFFREY
LEU; ERNEST LONDON; MIGUEL
LOPEZ; LOUIS LAZANO; RUZANNA
LULEDZYAN; RYAN MARSHALL;
MICHAEL MARTINEZ; RAY
MARTINEZ; ASATUR MKRTCHYAN;
ARMANDO MONARREZ; JAMES
MOON; ROBERT MURRAY; DENNIS
NGUYEN; TRACIE NOGGLE; ELOY
OCHOA; PIERRE OLEGA; OSCAR
ORDONEZ; CESAR OROZCO; CARLOS
ORTEGA; JOSE ORTEGA; JOSEPH
PUDELWITTS; RICK RAFTER; RYTIS
RAZANSKAS; VALENTIN REYES;
DONALD RICHARDS; JOHN
RICHARDSON; JONATHAN ROMAN;
SUNNY SASAJIMA; JERITT SEVERNS;
STACEY SEYMKOWIAK; JAIME
SMERDEL; JACOB SNOW; CARLOS
SUTTON; CARL TAYLOR; BRIAN
THAYER; MALCOLM THOMAS;
RAFAEL TOBAR; CEDRIC
WASHINGTON; JULIUS WELLS II;
RYAN WHITEMAN; ERNEST
WILLIAMS; SAMUEL WILLIAMS, Jr.;
BRIAN ZAVALA,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.


                                    33
               Appeal from the United States District Court
                   for the Central District of California
               Philip S. Gutierrez, District Judge, Presiding

BENNY ABUCEJO,                             No.    15-56960

            Plaintiff,                     D.C. No.
                                           2:14-cv-05666-GW-MRW
 and

MARIO AGUILAR; PHILLIP ALANIZ, Jr.;
DENOS AMARANTOS; PAUL AVILA;
PATRICIA BATTS; TAMARA
BAUMANN; ELIZABETH
BOCCANFUSO; CHRISTOPHER
BORUNDA; KRISTI BRANDON;
MARYANN BUNAG; TODD BURNS;
PETER CABRAL; JOSE CARIAS;
WARNER CARIAS; GEORGE CHAVEZ;
WOON CHONG; RICKEY CROWDER,
Jr.; TRAVIS CURTIN; DARRYL
DANAHER; GERARDO DAVILA;
THOMAS DAWSON; SEAN DEMPSEY;
JOSE DIAZ-IBARRA; KEVIN DUNIGAN;
RICARDO FERIA; OSCAR GAMINO;
CHARLES GARCIA; JESUS GARCIA;
SONNY GARCIA; CHRIS GIARGIARI;
GERALD GIBSON; RANDY GOENS;
FRANCISCO GONZALEZ; JAMES
GRACE; JOSHUA CHONG; CARMEN
GUTIERREZ; ENRIQUE HERNANDEZ;
BENJAMIN HETZLER; CHARLES
HICKS; MELL HOGG; ERIC HOLGUIN;
ERIC JENNINGS; DANNY JIMENEZ;
CHRISTOPHER JORDAN; ROBERT
KNIGHT; RICHARD LARSON, III;
PETER LEE; ALAN LITTLE; ANTHONY
LOPEZ; RICHARD LOPEZ; CARLOS


                                    34
LOZANO; SANDRA MAGDALENO;
STEVEN MARIN; GABRIEL MARTINEZ;
ROBERT MARTINEZ; SHAWN
MASSEY; KEVIN MCNAMEE; MARK
MIRAGLIA; DEAN MONTELEONE;
STEVEN MUIRHEAD; MICHAEL
O'CONNOR; GIL PADILLA; JONATHAN
PASILLAS; ANTONIO PEREZ;
CATARINO PEREZ; FLORO PINZON;
PETER PONICH; RICARDO RIVERA;
PATRICK ROMAN; RICHARD
ROMNEY; CHRISTIAN RUEDA;
MARCELO SABBATELLA; MICHAEL
SAGHERA; SERGIO SANCHEZ;
MANUEL SIERRA; MICHAEL
SMERDEL; CATHERINE SOBIESKI;
FRED STARKEY; DARREN STAUFFER;
JAMES STERLING; SCOTT TEUBERT;
RITCHIE TIJERINA; JONATHAN
TIPPET; CARLOS TORRES; JAMES
TOWNSEND, II; MARCO VARGAS;
PETER VERSCHUEREN; SHERWIN
VIGILANT; OSCAR VILLARREAL;
SCOTT VOSTAD; EARL WILLIAMS;
JAMES WILLIAMS; ROBERT
WORRALL; ROBERT YANEZ;
ROBERTO YANEZ; JOHN ZAMBRI,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

              Appeal from the United States District Court
                 for the Central District of California
               George H. Wu, District Judge, Presiding

                                    35
GUADALUPE ALANIZ,                  No.   15-56961

           Plaintiff,              D.C. No.
                                   2:14-cv-05658-PSG-MRW
and

ALAN ALDERGARIE; ROBERT
ARELLANO; HECTOR ACEVES; ASHUR
AGENA; DAVID AIKINS; TERESA
AKUNE; MANUEL ALVAREZ;
MICHAEL APODACA; RAYNEY
ARNOLD; NESTOR AYSON; EZEQUIEL
BARRAZA; DAVID BAMBRICK; RALPH
BARONE; NADYA BENNYWORTH;
LONNIE BENSON; MICHAEL BLAKE;
BARRY BLOCKER; PAUL BOWSER;
LANE BRAGG; TODD BRIDGES;
LONYA BRITTON; BARRY BROOKS;
BLAKE BUDAI; DAVID BURRUS; IAN
CARBONELL; MIKE CASETTA; SOPHIA
CASTANEDA; JUAN CEJA; JING CHAO;
ANDREW CHAPPLE; JEFF
CHIANTARETTO; PAUL CHOUNG;
JOHN CHRISPENS; JOSEPH CRUZ;
JOSEPH CURTIS; RONALD DE WYKE;
JAMES DICKSON; ROBIN DOWNEY;
YOLANDA ECHOLS; VICTOR EGUEZ;
JAMES ELDRIDGE; ALICIA ELLIOTT;
JOHN ENOS; MICHELLE ESKRIDGE;
MARTIN ESPINOZA; ROBERT
ESPINOZA; GUY FALTINOWSKI;
ADRIAN FERNS; ARLDWIN FLORES;
KEN FURUTA; ANDREW GALLAGHER;
LISETTE GARCIA; MARCELA GARCIA;
THOMAS GARCIA; CAESAR
GONZALEZ; LISA GROPP; TRACI
GRUNDLAND; ROBERT GUERVARA;
JOHN HANKINS; MUSTAFA


                            36
HASSANZAI; FRANK HIGADERA;
ROBERT HILLARD, Jr.; DAMON
HOGAN; MARICELA HUERTA;
MICHAEL HUFF; KENNETH HURLEY;
WORAVOTH IDDHIBHAKDIBONGSE;
MANUEL IBARRA; WILLIAM JOYCE;
ELLIOTT KING; TAEWOOK KIM;
DENNIS LADA; MARK LAUERDALE;
WALTER LEIVA; HEIDI LLANES;
DARIUS LEE; HSIN-YI LO; ADAM LOO;
PETER LOPEZ; KEVIN LOWE;
BARBARA LYDEN; ANTHONY
MAGDALENO; JAMES MANKEY;
ARTURO MARES; MARLON
MARRACHE; GUSTAVO MARTINEZ;
RAMON MARTINEZ; RUBEN
MARTINEZ; KEVIN MASON; TINA
MATSUSHITA; DARELL MATTHEWS;
RONALD MCNALLY; JEFF MERLO;
RAY MORENO; ROGER MORGAN;
JOSEPH MORRISON; RICHARD
MOSSLER; MARCO MUNOZ; STEPHEN
NASSIEF; LUIS NAVARETTE; DAVID
NAVAS; JEFF NELSON; EMERY
NEWSOM; SHELDON NICHOLSON;
DWIGHT NOLAN; DANNY ODOM;
GUADALUPE PALOMARES; STEVEN
PARK; RICHARD PARKS; RANDY
PETERSON; MANUEL PEREZ; VICTOR
PEREZ; WILLIAM PEREZ; LUIS PINELL;
MARK POMPANO; JAMES POON;
KENNETH PRICE; GREGORY PROBST;
BOBBY RAMERO; MARK RAMIREZ;
ANTHONY RAMOS; RICHARD RAMOS;
KIMBERLY RATLIFF; CHRISTINA
REPPUCCI; MICHAEL REX; JAMES
RIVERA; TERI ROBINSON; KATHY
RODITIS; ANTONIO RODRIGUEZ;
CHARLES RODRIGUEZ; JOHN


                              37
RODRIGUEZ; RODRIGO RODRIGUEZ;
KRISTOPHER ROLLINS; DAVID
ROSENTHAL; JIM ROSSUM; KARENA
ROWAN; RAMIRO RUEZGA; TERRY
SALEONO; DON SASAKI; STEPHEN
SHOWLER; STANLEY SCHOTT;
MONEY SCOTT; BRODIE SEAGRAVE;
ANTONIA SERNA; JONATHAN SMITH;
WILLIAM SNOWDEN; ANTHONY
SOLIS; BRUCE STALLWORTH; DAVID
STIRLING; CHARLES STRONG; KELLY
SULLIVAN; SHIHKUO SUN; MICHAEL
SWITZER; MARSTON TAYLOR; ALEX
TELLEZ; JOSEPH TERENA; RAYMOND
TERRONES; MICHAEL THOMPSON;
JEFFREY TIFFIN; EDWARD TSAI;
ROBERT VALENCIA; MAURICIO
VARGAS; ROBERT VASQUEZ;
ANTONIO VASQUEZ; RALPH
VINCENT; ROBERT WADE;
CHRISTOPHER WALKER; TIM
WALTERS; RONALD WEAVER;
GREGORY WHITE; THOMAS WICKS;
ISAIAH WILLIAMS; SUSAN WILLIS;
CHRISTINE WYCOFF; RAYMOND
YGUAL; KRISTAN ZALOKAR,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

              Appeal from the United States District Court
                  for the Central District of California
              Philip S. Gutierrez, District Judge, Presiding


                                    38
HORACIO AGUIRRE,                 No.   15-56962

          Plaintiff,             D.C. No.
                                 2:14-cv-05659-CBM-SS
and

MICHAEL ALEXANDER-FULLER;
GREG ANDRACHICK; JASON
ARMENDARIZ; THOMAS BIBBS;
DAVID BRANDSLETTER; RALPH
BROWN; GREG BRUCE; OSCAR
CANSINO; SILVIA CORRAL; TODD
COSTELLO; DAVID CUETO; NEAL
FINE; JOE FLORES; CHARLES J.
GARCIA; RUDY GONZALES; IVAN
GUILLERMO; WILLIAM GUTIERREZ;
DAVID HAM; DENNIS HAMMONDS;
MICHAEL HARRINGTON; ADAM
HOLLANDS; TIMOTHY HOPE;
FLORENCE JOHNSON; STEVEN
JOHNSON; STEVEN JUAREZ; RAFFI
KHANDIKIAN; JAIME KIRCHOFF;
ALAN KREITZMAN; TIMOTHY
LEDINGHAM; ANDY LEURIDAN;
EDGAR MAGAT; WILLIAM MARBLEY;
SALVADOR MARTINEZ; BRYAN
MILLNER; VALENTIN
MONTESDEOCA; KENNETH MOORE;
LISA MOORE-CRAWFORD; STACEY
MORRIS; DEREK MOUSSEAU;
MICHAEL PAVELKA; DAVID PERRY;
TERESA PIKOR; RICHARD PRINDLE;
BERNARD PULLIAM; JUAN REYES;
DAVID SALCEDO; DARRELL SANCHO;
BRADLEY SCHUMACHER; WILLIAM
SIMONOFF; VICTOR SUAPAIA; VAN
THOMPSON; BRANDON TUCCILLO;
JOSE VERDIN; RONALD VON GOBER;
TREVOR ZIEMBA,


                           39
           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

              Appeal from the United States District Court
                  for the Central District of California
             Consuelo B. Marshall, District Judge, Presiding

ROGER ARCHAMBAULT,                        No.   15-56963

           Plaintiff,                     D.C. No.
                                          2:14-cv-05660-FMO-VBK
and

FRANK BANCALARI; MARTIN
BAROCIO; ANDRE BAYDALINE;
RANDAL BOWMAN; FRED BRIGNONI;
HECTOR CARBAJAL; DANIEL
CHILSON; JIMMY CHOI; STEVEN
COHEN; CRISTOPHER CORTIJO;
TIMOTHY CRABTREE; MARK CRONIN;
SAMUEL DAVIS; RALPH EMARD;
DAVID FATOOL; MARIO FIGUEROA,
Jr.; GREGORY FUQUA; DOUG
GALLAHER; TIMOTHY GALLICK;
GEORGE GOODYEAR; STEVE
GRIFFITH; MARK GUARDADO;
RONALD HARRELL; DARRELL
HINSON; DAVID HOPKINS; ANTHONY
HOTCHKISS; DAVID HOVEY; JAMES
HUTCHINS; YOUNG JHEON;
LAWRENCE JONES; WILLIAM
JUSTICE; ALAN KAMAL; BRIAN


                                    40
KELLY; RICHARD KNOPF; GONZALO
LARA; CONNOR MACLVOR; FELICIA
MCADAMS; CLAUDIA MENDOZA; LUZ
MONTERO; TIM OLSEN; JAMES
PANEK; STEVEN RAUSCH; BRETT
ROBINSON; WILLIAM ROMANELLI;
KRISTINE SALAZAR; PAUL SKINNER;
PHILLIP TATE; WILLIAM TATUM;
BRYCE VERNA; RAYMOND
VILLALOBOS; SUZANNE VUKOVIC;
ROBERT WEISZ; EDWARD WHEELIS;
MARK WHITE; ROBERT WHITE;
ANGELA WIENCKOWSKI; KIM WONG;
TERESA ZUNDEL,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

              Appeal from the United States District Court
                 for the Central District of California
             Fernando M. Olguin, District Judge, Presiding

JUAN AGUILAR,                            No.   15-56964

           Plaintiff,                    D.C. No.
                                         2:14-cv-05633-PSG-JC
and

STEVEN AGUILAR III; MARK ALLEN;
JUAN AMANCIO; MARLENE
AREGUELLO; VICTOR ARELLANO;
DAVID ARMAS; RALPH ARZATE;
ARNEL ASUNCION; MIGUEL


                                    41
BARAJAS; JEFFREY BEACHAM;
LEROY BLOCK; OSCAR
CASTELLANOS; ARTHUR CASTRO;
JUAN CHAVEZ; GINA CHOVAN; YA
MAY CHRISTLE; JOHN CUENCA;
CURTIS DAVIS; RICHARD DAVIS;
LENNING DAVIS III; GARY
EAGLESON; KELLY EDWARDS;
LANITA ELIAS; PAUL ESPINOZA;
DEBORAH FETTERS; CARLOS
FIGUEROA; JOE GALINDO; LISA
GALLEGOS; GILBERT GARCIA; KEVIN
GIBERSON, Jr.; MIKE GILBERT;
CONSUELO GONZALEZ; JAIME
GONZALEZ; ROBERT GONZALEZ;
KEITH GREEN; WAYNE GUILLARY;
YOUNG HONOR, Jr.; BRENT
HOULIHAN; ERIC HURD; JEAN
JIMENEZ; TERRY KEEFER; KENNETH
KOCH; ANTHONY KONG; WILLIAM
LARKIN; DANIEL LEE; ROBERT LONA,
Jr.; MICHAEL LOPEZ; RONALD LOPEZ,
Sr.; GERARDO LOZA; DAN MCCOOLE;
DAVID MCDOWELL; RICHARD
MERCADO; KIMBERLY MOLE;
KENNETH MONTAGUE; RENE
MORALES; REGINA NARES;
FERNANDO OCHOA; DANIEL OSOH;
HECTOR OLIVERA; JEREMY OLSEN;
DONG PARK; KULIN PATEL; GILBERT
PEDREGON; LEO PEREZ; LISA
PHILLIPS; ANNETTE POTTS; OSCAR
PRADO; MICHAEL QUEZADA;
LEONARD RAMIREZ; RODOLFO
RAMIREZ; RAYMOND RANGEL;
LEOPOLDO REY; LUIS REYES;
ARTHUR REYNA; DANIEL RIOS;
GABRIEL RIVAS; PATRICK ROINSON;
LUIS ROBLES; MARCO RODRIGUEZ;


                             42
JAIME ROUSSETT; SERGIO RUEDAS;
SAM SALAZAR; ROBERTO SAN
ROMAN; JESSE SANCHEZ; VERONICA
SAUCEDO; CHRIS SCOTT; MICHAEL
SOLIS; SUSAN SOLLEY; WILLIAM
SPRINGER; JOHN STASNER; SONG
SUH; ERIK SUNDSTROM; OFELIA
TELLO; WARREN TOJONG; GREGORY
TREVINO; JULIO UMANA;
CHRISTOPHER VASQUEZ; REX
WELLS; THEODORE WILLIAMS;
RAYMOND WONG,

            Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

            Defendant-Appellee.

               Appeal from the United States District Court
                   for the Central District of California
               Philip S. Gutierrez, District Judge, Presiding

ISMAEL ALDAZ, Sr.,                         No.    15-56967

            Plaintiff,                     D.C. No.
                                           2:14-cv-05642-CAS-SS
and

MARIBEL ARAMBULA; EDDIE
BADILLO; JOYCE BANUELOS; OMAR
CEDRE; CECILIA CLEVELAND; MERRI
DALLAS; STEVEN EGUCHI; JAMES
ERWIN III; MAYDA ESPINOZA;
ROBERT FERNANDEZ; JOHN GARCIA;
JACK GIROUD; PAUL GLASCOW;


                                     43
CHERYL GONZALEZ; JIMMY
GRAYSON; DAVID HARRIS; CRYSTAL
HAYES; GERARDO HERNANDEZ;
RAYMOND HERNANDEZ; RICHARD
HOEFEL; RICKY ISHITANI; LEANN
JONES; THOMAS KIRK; JERRY
KOWALSKY; ANTONIO LOPEZ, Jr.;
RICHARD LUGO; JEFF MARES;
CHRISTOPHER MARTINEZ; ORLANDO
MARTINEZ; RAYMOND MAUSS;
GERALD MEARS; DANIEL MENDOZA;
LEZABETT MESA; JOHN MORENO;
JEFF NOLTE; MICHAEL OZAKI; STACY
PIERCE-ROGERS; RICHARD PLOWS;
ROBERT QUEZADA; EMMA RAMIREZ;
RICHARD RAMIREZ, Jr.; ROBERT
RIVERA; DARLENE SHELLEY; STEVEN
TAKESHITA; SONYA TIEFENBACHER;
ROSA TORRES; LON TROUNG;
MICHAEL VALDES; ABRAHAM
VIDRIEZCA,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

              Appeal from the United States District Court
                  for the Central District of California
              Christina A. Snyder, District Judge, Presiding

FREDGER ALEXANDER,                        No.    15-56969

           Plaintiff,                     D.C. No.
                                          2:14-cv-05645-CBM-SS


                                    44
and

BENNIE BOATWRIGHT; FRANCIS
BOLAN; ERIC BRIGGS; RONALD
CADE; MICHAEL CALHOUN; CHRISTY
CHASE; CHRIS CHAVARRIA; FRANK
CIEZADLO; MARCELLA COLLINS;
DAVID CORDOVA; STEVEN DORSEY;
JAMES EDWARDS; ROBERT FELIX;
JEFFREY FISCHER; MIGUEL GOMEZ;
ADAM GREEN; DESHAUN HALL;
NATHANIEL HAMPTON; TONY IM;
ROSCOE JOLLA; SEAN KARMODY; JEE
KIM; TIMOTHY KIM; SHARON
KROGER; CHRISTOPHER LANDRY;
NICHOLAS LEE; GEORGE LEIVA;
PEDRO LLANES; FRANCISCO LOPEZ;
BRANDEN MAMROT; SEAN MCGEE;
MATTHEW MCNULTY; ERIC
MOLLINEDO; TAAJ MUHAMMED;
GEORGIA ODOM; LEON ORTEGA;
VERONICA PADILLA; EVA PERRY;
BRIDGET PICKETT; LAURA
PREASMYER; ARTURO RAMOS;
ALFONSO REYES; SPIRO RODITIS;
RUTHANN SCOTT; WILLIAM SEGEE;
MAGGIE SHERMAN; DARRYL SHUM;
TIMOTHY STACK; CHARLES THOMAS;
MICHAEL TIRELLA; HUGO VALDEZ;
SANDRA VALLE; GREGG WEBBER;
FRANCOIS WISE; STEPHEN
YUROCHKO,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,



                                    45
           Defendant-Appellee.

              Appeal from the United States District Court
                  for the Central District of California
             Consuelo B. Marshall, District Judge, Presiding

CAMILLE ARMSTEAD,                         No.   15-56973

           Plaintiff,                     D.C. No.
                                          2:14-cv-05675-MMM-CW
and

GERRY CHAMBERLAIN; TERENCE
KLAFKE; JUDITH LARSEN; ROBERTO
R. LOPEZ; SANDRA LOPEZ; CATHY
LUKE; JAMES LUMPKIN; ROBERT
MARTINEZ; LAWRENCE MULLALY;
BLANCA PASOS; MONICA QUIJANO;
ESTHER REYES; GILBERT SANCHEZ;
JAVIER SANCHEZ; KENNETH
SANTOLLA; TIMOTHY SCHEY;
YVONNE WHITEMAN,

           Plaintiffs-Appellants,

 v.

CITY OF LOS ANGELES,

           Defendant-Appellee.

              Appeal from the United States District Court
                 for the Central District of California
             Margaret M. Morrow, District Judge, Presiding

                Argued and Submitted November 8, 2017
                         Pasadena, California


                                    46
Before: LINN,** BERZON, and M. SMITH, Circuit Judges.

      In 2004 and 2007, approximately 2,500 Los Angeles Police Department

(LAPD) officers brought suit against the City of Los Angeles (the City), alleging

that the City had violated the Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201,

et seq., by failing to pay the officers for their overtime work. On May 21, 2014,

District Judge Gary A. Feess granted the City’s decertification motion in both cases,

concluding that the officers were not “similarly situated.” Sub-groups of the original

collectives then instituted 28 separate lawsuits, which were assigned to 13 different

district judges in the Central District of California. In every case, the City filed a

motion to dismiss on the basis of misjoinder. And in every case, this motion was

granted and all plaintiffs but for the named plaintiff were dismissed pursuant to

Federal Rules of Civil Procedure 20 and 21. The 27 instant appeals followed, and

were consolidated for our review.

      We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a district

court’s resolution of a motion to dismiss for improper joinder for an abuse of

discretion, see, e.g., Cuprite Mine Partners LLC v. Anderson, 809 F.3d 548, 551 (9th

Cir. 2015); Coleman v. Quaker Oats Co., 232 F.3d 1271, 1296-97 (9th Cir. 2000),

and may affirm on any ground supported by the record, e.g., Livid Holdings Ltd. v.



      **
            The Honorable Richard Linn, Senior United States Circuit Judge for
the U.S. Court of Appeals for the Federal Circuit, sitting by designation.

                                         47
Salomon Smith Barney, Inc., 416 F.3d 940, 950 (9th Cir. 2005). We affirm.

      As the facts and procedural history are familiar to the parties, we decline to

recite them.

      Federal Rule of Civil Procedure 20 establishes the standards for permissive

joinder, and Federal Rule of Civil Procedure 21 governs the remedies for misjoinder.

See Pan Am. World Airways, Inc. v. U.S. Dist. Ct. for the Cent. Dist. of Cal., 523
F.2d 1073, 1079-80 (9th Cir. 1975) (directing courts to analyze the validity of

permissive joinder for the purposes of Rule 21 according to Rule 20’s requirements).

In relevant part, Rule 20 allows “[p]ersons [to] join in one action as plaintiffs if:

(A) they assert any right to relief jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions or

occurrences; and (B) any question of law or fact common to all plaintiffs will arise

in the action.” Fed. R. Civ. P. 20(a)(1). Rule 21 provides that if these two criteria

are not met and plaintiffs are improperly joined, “[o]n motion or on its own, the court

may at any time, on just terms, add or drop a party. The court may also sever any

claim against a party.” Fed. R. Civ. P. 21.

      Here, Plaintiffs-Appellants have failed to satisfy Rule 20’s permissive joinder

standard. For example, Plaintiffs-Appellants do not allege any greater connection

between their claims than that the City’s employees violated the FLSA in

comparable ways, at various different times, and in various different divisions and


                                           48
bureaus. Plaintiffs-Appellants’ claims therefore are too factually disparate to arise

out of the same transaction, occurrence, or series of transactions or occurrences. See,

e.g., Visendi v. Bank of Am., N.A., 733 F.3d 863, 870 (9th Cir. 2013); Coughlin v.

Rogers, 130 F.3d 1348, 1350 (9th Cir. 1997). Thus, no district court abused its

discretion in deciding to “dismiss all but the first named plaintiff without prejudice

to the institution of new, separate lawsuits by the dropped plaintiffs.” Coughlin, 130
F.3d at 1350.

      We need not decide whether any district court improperly relied on Judge

Feess’s decertification decision or any decertification discovery in reaching its

decision, because we can affirm on any ground supported by the record and the

record in each of these consolidated appeals supports our conclusion that the

permissive joinder standard was not satisfied.

      AFFIRMED.




                                          49